Citation Nr: 1541706	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-40 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased schedular rating for chronic low back pain, status post microdiscectomy and fusion (hereinafter, "low back disability"), rated 20 percent disabling prior to April 25, 2014, and 40 percent disabling beginning April 25, 2014.

2.  Entitlement to an extra-schedular rating for service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from June 2000 to September 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In November 2010 and August 2014 rating actions, service connection was established for lumbar radiculopathy of the left and right lower extremities, respectively, as secondary to service-connected low back disability.  Left lumbar radiculopathy was assigned a 20 percent rating, effective September 16, 2009, and right lumbar radiculopathy was assigned a 20 percent rating, effective April 25, 2014.  As the Veteran did not submit a timely notice of disagreement with the initial ratings or the effective dates assigned, these claims are not before the Board for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The issue of entitlement to an extra-schedular rating is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  For the period prior to April 25, 2014, the service-connected low back disability was manifested by complaints of pain and forward flexion greater than 30 degrees; favorable ankylosis of the entire thoracolumbar spine was not shown; and incapacitating episodes were not shown. 

2.  Beginning April 25, 2014, the service-connected low back disability has been manifested by complaints of pain and limitation of motion; unfavorable ankylosis of the entire thoracolumbar spine has not been shown.  The disability has not been productive of incapacitating episodes having a total duration of at least six weeks during any one-year period beginning April 25, 2014.


CONCLUSION OF LAW

The Veteran's service-connected low back disability does not warrant staged ratings higher than 20 percent prior to April 25, 2014, and 40 percent beginning April 25, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 through 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Here, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter mailed in August 2010 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements. 

Although the Veteran was not provided complete notice until after the initial adjudication of the claim, there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, the originating agency readjudicated the claim based upon all evidence of record before the case was returned to the Board.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's STRs.  Also on file are pertinent post-service treatment records.  The Veteran has not identified any pertinent, available, outstanding post-service records that could be obtained to substantiate the claim.  The Board is also unaware of any such records.

The Veteran was afforded VA examinations in 2009 and 2014.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are adequate for adjudication purposes, as they are comprehensive and adequately address the Veteran's symptomatology.  Due consideration was given to the Veteran's personal complaints and the findings made on physical examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Increased Schedular Ratings 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veteran Claims has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Orthopedic manifestations of lumbar disc disease are evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a , Diagnostic Code 5243.

For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that requires bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71, Diagnostic Code 5243. 

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. 

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. 

Fourth, each range of motion should be rounded to the nearest 5 degrees. 

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

 With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Factual Background

Historically, a March 2005 rating decision granted service connection and a 20 percent rating for low back disability based on findings of a motor vehicle accident in service which resulted in a lower back injury and subsequent microdiscectomy and spinal fusion.  The Veteran submitted the instant claim for increased rating in July 2008.  He is currently in receipt of a 20 percent rating for this disability for the period prior to April 25, 2014, and a 40 percent rating for the period beginning April 25, 2014.

VA treatment records dated in 2008 are silent for treatment for low back disability.

A March 2009 VA spine examination report notes the Veteran's complaints of chronic (daily) lower back pain, stiffness and weakness.  The Veteran also reported radiation to the bilateral lower extremities, and severe flare-ups of pain occurring once or twice a week and lasting one or two hours.  He denied using any ambulatory aids.  He also denied any bowel or bladder issues.  No incapacitating episodes were reported.  On examination, gait and posture were normal.  Examination noted a slight loss of normal lordotic curvature in the lumbar area.  Symmetry was normal.  There was no ankylosis.  Range of motion testing revealed flexion to 75 degrees and a combined range of motion of 165 degrees.  No pain, fatigue, weakness, incoordination, or lack of endurance was noted on range of motion testing.  Spasm was noted in the lower spine as evidenced by reversed lordosis.  Following three repetitions of range of motion testing, there was an additional loss of 15 degrees in extension.  Again, no pain, fatigue, weakness, incoordination, or lack of endurance was noted on range of motion testing.  X-ray studies revealed post-operative findings and L5-S1 spondylosis.  The diagnoses included status post op microdiscectomy and fusion of the lumbar spine with intervertebral disc syndrome and the most likely involved peripheral nerve being the sciatic nerve; spondylosis of L5-S1; and reversed lordosis of the lumbar spine.

An August 2009 VA outpatient treatment record notes that the Veteran declined referral for physical therapy, stating that he was very physically active and doubted that physical therapy would help him.  He received an epidural from the pain clinic.

A September 2009 MRI study of the lumbar spine revealed degenerative changes and post-operative changes; there was no significant stenosis appreciated.

In a statement received November 17, 2009, the Veteran reported, "Since my last review I have had severe back pain which effects (sic) my everyday life."  He reported going to the pain clinic for shots.

VA outpatient treatment records dated in 2010 note the Veteran's ongoing complaints of low back pain.  No range of motion studies were reported and no incapacitating episodes were noted.

In a VA Form 9 received in October 2010, the Veteran reported having incapacitating back pain.   

An April 2012 VA outpatient treatment record notes that the Veteran requested to be seen in the pain clinic after not being seen for two years.  In May 2012, he reported an increase in back pain for the past four months.

An August 2014 VA examination report notes that the Veteran reported taking off from work at least two weeks within the last six months for his back pain.  Examination revealed initial range motion of: 30 degrees flexion; 20 degrees extension; 30 degrees right lateral flexion and bilateral rotations; and 20 degrees left lateral flexion.  Following repetitive motion testing, flexion was additionally limited to 20 degrees and extension to 10 degrees due to pain.  Combined range of motion was 140 degrees.  Examination also demonstrated muscle spasm of the back that resulted in reversed lumbar lordosis.  The examiner stated that the Veteran had intervertebral disc syndrome resulting in incapacitating episodes totaling more than one but less than two weeks in the past twelve months.  The examiner also opined that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare ups, or when the Veteran used his back repeatedly over a period of time.  The examiner was unable to express any additional limitations due to pain, weakness, fatigability, or incoordination as additional range of motion lost because the Veteran was not examined during an episode of flare-up.  

Analysis

After reviewing the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted at any time during the period prior to April 25, 2014.  The evidence does not indicate that the forward flexion of the thoracolumbar spine was 30 degrees or less, or that favorable ankylosis was present.  38 C.F.R. § 4.71a. 

Full consideration has been given to the Veteran's complaints of pain for this period.  See DeLuca, supra.  However, the Board finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and Mitchell, supra.  Competent medical evidence reflects that the currently-assigned 20 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  Notably, the 2009 VA examination report shows no complaints of pain, weakness, or fatigability with range of motion testing.  The Veteran's complaints for this period did not demonstrate additional functional limitation warranting a higher evaluation.

Further, although the Veteran complained of incapacitating episodes, there is no objective evidence of bed rest as prescribed by a physician.  Therefore, a higher rating under Diagnostic Code 5243 is not warranted.  Accordingly, a schedular rating in excess of 20 percent is not warranted.  See 38 C.F.R. § 4.7.

Moreover, while a separate rating for neurological symptoms has been assigned for the period beginning September 16, 2009, a higher rating or earlier effective date for this disability has not been appealed by the Veteran and is therefore not for consideration at this time.

The Board also finds that a rating in excess of 40 percent is not warranted for service-connected low back disability for the period beginning April 25, 2014.

The Board notes that the 40 percent rating is the maximum rating possible for limitation of motion of the lumbar spine for this period.  A higher rating is only available for unfavorable ankylosis of the lumbar spine, unfavorable ankylosis of the entire spine, or incapacitating episodes related to intervertebral disc syndrome.  38 C.F.R. 4.71a , Diagnostic Codes 5235-5243.  Accordingly, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  To establish a higher rating, the evidence will have to demonstrate unfavorable ankylosis of the lumbar spine or incapacitating episodes having a total duration of at least six weeks during the past 12 months - incapacitating episodes require bed rest prescribed by a physician. 

Moreover, as noted above, evidence of unfavorable ankylosis of the entire thoracolumbar spine or the entire spine has not been shown at any point in the period beginning April 25, 2014.  The medical evidence, as noted above, establishes that the Veteran still has motion of the lumbar spine despite the lumbar spine disability.  Additionally, the evidence does not show that the Veteran's low back disability is productive of incapacitating episodes (as defined above) of at least 6 weeks during any continuous 12 month-month period of the claim.  Although the Veteran has complained of incapacitating episodes, there is no objective evidence of bed rest as prescribed by a physician.  

Moreover, while separate ratings for neurological symptoms have been assigned for the period, higher ratings or earlier effective dates for these disabilities has not been appealed by the Veteran and are therefore not for consideration at this time.

Therefore, the Board finds that the preponderance of the evidence is against the assignment of any higher schedular rating for any period of this appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased schedular rating for low back disability, rated 20 percent disabling prior to April 25, 2014, and 40 percent disabling beginning April 25, 2014, is denied.


REMAND

In Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extra-schedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  In Johnson, the Federal Circuit determined that extra-schedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service connected for tinnitus, residuals of pubic ramus fracture, back scar and lumbar radiculopathy of both bower extremities in addition to his low back disability.  Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the AOJ can determine if referral for an extra-schedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:
 
1.  In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), determine if referral to the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If it is determined that referral is necessary, such referral should be made.
 
2.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


